DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The application filed on 04/19/21 is acknowledged. 

Status of Claims
Claims 1-7 are pending. 
Claims 1-7 are rejected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
- (A) specification at 0052 refers to "consumer's mobile phone 3" but remainder of specification and Figs. 1 and 2 indicate consumer's mobile phone as 5 and second camera as 3;
- (B) specification at 0053 refers to "display 3" but remainder of specification and Fig. 2 indicate display as 6 and second camera as 3;

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy, or amendments to the specification, will result in the abandonment of the application.

Examiner's Comments
Not Positively Recited
Claim 2 recites:
"wherein the camera recognition device is provided with two opposing cameras, wherein a first camera is used to take the photos of the display screen of the cash register device, and a second camera is used to read or scan the payment code in the consumer's mobile phone"
Claim 3 recites:
"wherein the second camera reads or scans the payment code in the consumer's mobile phone and sends it to the third-party payment processor, by which a merchant can obtain payer's payment data"
Claim 4 recites:
"wherein a display is provided with on the side of the camera recognition device, in which display merchant's payment code is displayed, and by means of consumer's scanning the merchant's payment code, the obtained payment code is sent to the third-party payment processor, and through the third-party payment processor the consumer obtains the ID information and/or payment amount of the camera recognition device of the merchant"
Claim 6 recites:
"wherein the camera recognition device is provided with an NFC sensing area for payment transaction"
Claim 7 recites:
"wherein the camera recognition device is provided with a warning light for indicating whether the payment transaction succeeds or not"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claim 1 recites:
"performing … to select areas of the display screen of the cash register device;" (two instances)
"text scanning … to identify text areas;" (two instances)
Claim 2 recites:
"wherein a first camera is used to take the photos of the display screen of the cash register device, and a second camera is used to read or scan the payment code in the consumer's mobile phone"
Claim 6 recites:
"wherein the camera recognition device is provided with an NFC sensing area for payment transaction"
Claim 7 recites:
"wherein the camera recognition device is provided with a warning light for indicating whether the payment transaction succeeds or not"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Optional Language/Contingent Limitations
Claim 3 recites "wherein the second camera reads or scans the payment code in the consumer's mobile phone and sends it to the third-party payment processor, by which a merchant can obtain payer's payment data." In view of the word "can," the claim does not require that the operation following the word "can" (viz., merchant obtaining payer's payment data) actually be performed. 
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/does not limit the scope of the claims. See rejection under 35 U.S.C. 102 and 103 below.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claim 1 recites "3) recognizing … ai deep learning …" and "4) recognizing … ai deep learning …." As best understood, the term "ai" is an abbreviation spelled with improper case. The term should be capitalized and the first instance of it introduced (preceded) by its non-abbreviated form.
The claims are replete with grammatical errors, namely, missing articles (e.g., "a"). In at least some cases, this gives rise to or exacerbates problems of antecedent basis. Examples are: "payment amount" (e.g., claims 1-7, line 1 of each claim); "payer's" (claim 2); "merchant's" (claim 4, line 3); "consumer's" (claim 4, line 4); "payment transaction" (claim 6). The foregoing list is not necessarily exhaustive and Applicant needs to review the entire claim set with careful attention to these issues and correct all problematic instances. 
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claim 1 recites "performing systematical identification on the photos in the step … to select areas of the display screen of the cash register device," but the specification does not provide details on what this action (performing systematical identification) comprises or how it is performed.
Claim 3 recites "wherein the second camera reads or scans the payment code in the consumer's mobile phone and sends it to the third-party payment processor, by which a merchant can obtain payer's payment data" but the specification does not provide details on what this action (a merchant being able to obtain payer's payment data by the second camera reading or scanning the payment code in the consumer's mobile phone and sending it to the third-party payment processor) comprises or how it  is performed.
Claim 4 recites "wherein … [1] by means of consumer's scanning the merchant's payment code, the obtained payment code is sent to the third-party payment processor, and [2] through the third-party payment processor the consumer obtains the ID information and/or payment amount of the camera recognition device of the merchant," but the specification does not provide details on what these actions ([1] sending the obtained payment code to the third-party payment processor, by means of consumer's scanning the merchant's payment code; [2] the consumer obtaining the ID information and/or payment amount of the camera recognition device of the merchant, through the third-party payment processor) comprise or how they are performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 2-7 are (also) rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Hybrid
Claim 1 recites "A payment method …, characterized in comprising a camera recognition device connected to a network and communicating with the network, the camera recognition device being provided with at least one camera and having a unique ID number for communicational connection with a network processing unit and/or a local processing unit; …." Thus, claim 1 is directed to a method but purports to comprise an apparatus. Accordingly, claim 1 purports to be both an apparatus and a process and is ambiguous and unclear. 
Claim 2 recites "wherein the camera recognition device is provided with two opposing cameras, wherein a first camera is used to take the photos of the display screen of the cash register device, and a second camera is used to read or scan the payment code in the consumer's mobile phone." Thus, claim 2 is directed to a method but the limitations limit an apparatus, not the method. Accordingly, claim 2 purports to be both an apparatus and a process and is ambiguous and unclear.
Claim 3 recites "wherein the second camera reads or scans the payment code in the consumer's mobile phone and sends it to the third-party payment processor, …." Thus, claim 3 is directed to a method but this recitation limits an apparatus, not the method. Accordingly, claim 3 purports to be both an apparatus and a process and is ambiguous and unclear.
Claim 4 recites "wherein a display is provided with on the side of the camera recognition device, in which display merchant's payment code is displayed, …." Thus, claim 4 is directed to a method but this recitation limits an apparatus, not the method. Accordingly, claim 4 purports to be both an apparatus and a process and is ambiguous and unclear.
Claim 6 recites "wherein the camera recognition device is provided with an NFC sensing area for payment transaction." Thus, claim 6 is directed to a method but the limitations limit an apparatus, not the method. Accordingly, claim 6 purports to be both an apparatus and a process and is ambiguous and unclear.
Claim 7 recites "wherein the camera recognition device is provided with a warning light for indicating whether the payment transaction succeeds or not." Thus, claim 7 is directed to a method but the limitations limit an apparatus, not the method. Accordingly, claim 7 purports to be both an apparatus and a process and is ambiguous and unclear.
See Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990) ("A single claim which purports to be both a product or machine and a process is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention"); MPEP 2173.05(p)II.
Claim 2-7 are (also) rejected by virtue of their dependency from a rejected base claim.

Lack of Antecedent Basis/Unclear Antecedent Basis
The claims are replete with problems of antecedent basis -- lack of antecedent basis and unclear antecedent basis. Selected salient examples of these problems are set forth below. The following is not necessarily an exhaustive list. Applicant needs to review the entire claim set with careful attention to these issues and correct all problematic instances so as to render the claims definite. 
Claims 1, 4 and 5 use varying terminology to recite various "ID numbers" generally related to the camera recognition device or the camera. It is generally not clear if these ID numbers are the same as or different from one another. 
Claim 1 recites "4) text scanning the photos selected in the step 3) …" and "5) text scanning the photos selected in the step 4) …" but the photos are not selected in the indicated steps. Accordingly, the underlined words lack antecedent basis.  
Claim 1 recites "sending payment confirmation … after completion of the payment" (multiple instances). The underlined words lack antecedent basis.  
Claims 2 and 3 recite a "first camera" and a "second camera" but the relationship between them and the "two opposing cameras" (claim 2) and the "at least one camera" (claim 1) is not clear.  
Claim 3 recites "wherein … by which …." It is not clear what "which" refers to (e.g., one or both of the preceding actions).
Claim 3 recites a payer ("payer's") but the relationship between that and the "consumer" (claims 1-3) is not clear.  
Claim 4 recites "wherein … the side of the camera recognition device …." The underlined words lack antecedent basis.  
Claim 4 recites "wherein … merchant's payment code …." The relationship between this merchant and the merchant recited in claim 3 is not clear.  
Claim 4 recites "wherein … the … payment amount of the of the camera recognition device of the merchant." The underlined words lack antecedent basis. The payment amount was not previously recited as being of the camera recognition device (and this does not make sense in light of the instant application -- the camera recognition device does not have a payment amount), and the camera recognition device was not previously recited as being of the merchant.
Claim 7 recites "wherein … the payment transaction …." The underlined words lack antecedent basis.  
Claims 2-7 are (also) rejected by virtue of their dependency from a rejected claim.

Relative Term
Claim 2 recites "wherein the camera recognition device is provided with two opposing cameras, wherein a first camera is used to take the photos of the display screen of the cash register device, and a second camera is used to read or scan the payment code in the consumer's mobile phone." The term "opposing" is a relative term. It is not clear relative to what/ in what sense/respect the two cameras are opposing.
Claim 3 is rejected by virtue of its dependency from a rejected claim.

Unclear Scope
Claim 1 recites "A payment method … characterized in comprising a camera recognition device …; a first payment method is specifically as follows: …; a second payment method is specifically as follows: …; a third payment method is specifically as follows: …; a fourth payment method is specifically as follows: …." The claim lacks a transitional phrase ("comprising," "consisting of," etc.) in standard form. For example, the claim purports to recite that the overall payment method (i.e., "A payment method" recited in line 1) comprises an apparatus (camera recognition device), but does not explicitly recite what steps the overall method comprises. Note that the use of a hard return prior to "a first payment method …" suggests that the first paragraph of the claim (i.e., ending with "… local processing unit;") is the preamble. Note also that, judging based on sense and substance, as best understood the claim is believed to be intended to recite that the overall method comprises the first payment method and subsequently recited steps, but the grammar of line 6 ("a first payment method is specifically as follows:") is inconsistent with this assumption and renders it unclear whether the overall method actually comprises the first payment method and subsequently recited steps. One would have expected the preamble to end with "the method comprising:" or the like, followed by a listing of the method steps (e.g., "a first payment method comprising: 1) taking photos …," and so on). It should be noted, however, that an amendment along these lines alone would not be sufficient to render the claim definite, in view of the problematic language "characterized in comprising [an apparatus]" -- as explained above ("Hybrid"). In any event, it should be noted that the grammar of each of the following recitations is incorrect: "a first payment method is specifically as follows:"; "a second payment method is specifically as follows:"; "a third payment method is specifically as follows:"; "a fourth payment method is specifically as follows:." 
Claim 1 recites "A payment method … characterized in comprising a camera recognition device …; a first payment method is specifically as follows: …; a second payment method is specifically as follows: …; a third payment method is specifically as follows: …; a fourth payment method is specifically as follows: …." It is noted that: (1) the four recited methods are identical or similar in substance, but the order of steps is changed; (2) the specification refers to the four recited methods as different embodiments. In view of (1), (2), and the issue of unclear scope set forth immediately above, it is not clear if Applicant intends the claim to recite the four methods conjunctively or disjunctively, i.e., it is not clear whether the claim is intended to recite that all four methods are performed or rather that any one or more of the four methods are performed. 
Claims 1-3 recite "[a/the] payment code in [a/the] consumer's mobile phone." The language is not grammatical and its meaning is not clear. As best understood, the claim is intended to convey that the code is displayed on the phone, but the language on its face suggests the code is stored or otherwise contained in the phone.
Claim 4 recites "wherein a display is provided with on the side of the camera recognition device, …." The underlined words render the recitation ungrammatical and render the sense of the claim unclear. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-7 are (also) rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 U.S.C. § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez et al. (U.S. Patent Application Publication No. 2014/0244514 A1), hereafter Rodriguez.
Regarding Claim 1
Rodriguez teaches:
a camera recognition device connected to a network and communicating with the network, the camera recognition device being provided with at least one camera and having a unique ID number (e.g., device ID of user's mobile phone/camera) for communicational connection with a network processing unit and/or a local processing unit; (Fig. 6, 0061-0063, 0189, 0297)
[I] a first payment method is specifically as follows: (As per following citations)
1) taking photos of a display screen of a cash register device (POS) through the camera; (0137, see also 0138-0140)
2) sending the photos taken in the step 1) to the network processing unit (e.g., 0329, 0333 photos may be sent to remote server for image processing, etc.) and/or the local processing unit (e.g., photos may be sent from local or remote (0334) storage to software module of user's mobile phone for image processing, etc.); (0137, Fig. 6, 0027, 0328-0335)
3) performing systematical identification on the photos in the step 2) to select areas of the display screen of the cash register device; (0137, see also 0138-0140)
4) text scanning the photos selected in the step 3) to identify text areas; (0293, 0336-0339 The OCR taught in 0293 can be applied to watermark of POS display in Figs. 17A-B, in view of Rodriguez' sweeping endorsement of combining elements of different embodiments, as per 0336-0339) 
5) recognizing a text value in the text areas in the step 4) using the network processing unit and/or local processing unit; (0137, see also 0138-0140, 0293, 0336-0339 as per above)
6) sending the value recognized in the step 5) and the ID number of the camera to a third-party payment processor via the Internet; (0137, see also 0138-0140, 0061-0063, 0189, 0297)
7) identifying a consumer by reading or scanning a payment code in a consumer's mobile phone through the camera (Fig. 6 cooperating system), and sending the scanned or read data to the third-party payment processor; (0034-0040, Figs. 5-7, 0044, 0102, 0308)
8) sending a payment request to the consumer's mobile phone by the third-party payment processor (e.g., 0138 prompting user to confirm transaction) and/or obtaining payment authorization from the third-party payment processor (e.g., 0137 transaction sent to 3rd party who determines whether to authorize transaction); and (0137, see also 0138-0140)
9) sending payment confirmation information to the camera recognition device via the third-party payment processor after completion of the payment; (0137, see also 0138-0140; under broadest reasonable interpretation, the authorizing by the 3rd party is deemed to teach "completion"; the communication of the authorization to the mobile device and POS occurs "after" the authorizing has been performed)
[II] a second payment method is specifically as follows: (As per following citations)
1) recognizing a consumer by reading or scanning a payment code in a consumer's mobile phone through the camera, and sending the scanned or read data to a third-party payment processor; (As per I:7)
2) taking photos of a display screen of a cash register device through the camera; (As per I:1)
3) sending the photos taken in the step 2) to the network processing unit and/or the local processing unit; (As per I:2)
4) performing systematical identification on the photos in the step 3) to select areas of the display screen of the cash register device; (As per I:3)
5) text scanning the photos selected in the step 4) to identify text areas; (As per I:4)
6) recognizing a text value in the text areas in the step 5) using the network processing unit and/or local processing unit; (As per I:5)
7) sending the value recognized in the step 6) and the ID number of the camera to a third-party payment processor via the Internet; (As per I:6)
8) sending a payment request to the consumer's mobile phone by the third-party payment processor and/or obtaining payment authorization from the third-party payment processor; and (As per I:8)
9) sending payment confirmation information to the camera recognition device via the third-party payment processor after completion of the payment; (As per I:9)
[III] a third payment method is specifically as follows: 
1) taking photos of a display screen of a cash register device through the camera; (As per I:1)
2) sending the photos taken in the step 1) to the network processing unit and/or the local processing unit; (As per I:2)
3) recognizing a text value from information of the photos in the step 2) by means of ai deep learning of the network processing unit and/or the local processing unit; (As per I:3-5; 0293, 0303 image fingerprinting, such as SIFT, can be used in text recognition; SIFT is AI deep learning, see, e.g., Sahota (cited on attached Notice of References Cited, Form PTO-892), e.g., pages 228-230)
4) sending the value recognized in the step 3) and the ID number of the camera to a third-party payment processor via the Internet; (As per I:6)
5) identifying a consumer by reading or scanning a payment code in the consumer's mobile phone through the camera, and sending the scanned or read data to the third-party payment processor; (As per I:7)
6) sending a payment request to the consumer's mobile phone by the third-party payment processor and/or obtaining payment authorization from the third-party payment processor; and (As per I:8)
7) sending payment confirmation information to the camera recognition device via the third-party payment processor after completion of the payment; (As per I:9)
[IV] a fourth payment method is specifically as follows: 
1) identifying a consumer by reading or scanning a payment code in the consumer's mobile phone through the camera, and sending the scanned or read data to the third-party payment processor; (As per I:7)
2) taking photos of a display screen of a cash register device through the camera; (As per I:1)
3) sending the photos taken in the step 1) to the network processing unit and/or the local processing unit; (As per I:2)
4) recognizing a text value from information of the photos in the step 3) by means of ai deep learning of the network processing unit and/or the local processing unit; (As per I:3-5; 0293, 0303 image fingerprinting, such as SIFT, can be used in text recognition; SIFT is AI deep learning, see, e.g., Sahota (cited on attached Notice of References Cited, Form PTO-892), e.g., pages 228-230)
5) sending the value recognized in the step 4) and the ID number of the camera to a third-party payment processor via the Internet; (As per I:6)
6) sending a payment request to the consumer's mobile phone by the third-party payment processor and/or obtaining payment authorization from the third-party payment processor; and (As per I:8)
7) sending payment confirmation information to the camera recognition device via the third-party payment processor after completion of the payment. (As per I:9)

Regarding Claim 2
Rodriguez teaches base claim 1. Rodriguez further teaches:
wherein the camera recognition device is provided with two opposing cameras, wherein a first camera (user's mobile device) is used to take the photos of the display screen of the cash register device, and a second camera (cooperating system; alternatively, POS in Fig. 17A) is used to read or scan the payment code in the consumer's mobile phone. (Figs. 6, 17A, 17B, 0038)

Regarding Claim 3
Rodriguez teaches base claim 1 and intervening claim 2. Rodriguez further teaches:
wherein the second camera reads or scans the payment code in the consumer's mobile phone and sends it to the third-party payment processor, by which a merchant can obtain payer's payment data. (Figs. 5-7, 17A, 0034-0040)

Regarding Claim 4
Rodriguez teaches base claim 1. Rodriguez further teaches:
wherein a display is provided with on the side of the camera recognition device (e.g., Fig. 17B, POS is deemed part of camera recognition device), in which display merchant's payment code is displayed (e.g., 0137 merchant/payee identifier, 0139 checkout station identifier, retailer identification), and by means of consumer's scanning the merchant's payment code, the obtained payment code is sent to the third-party payment processor, and through the third-party payment processor the consumer obtains the ID information and/or payment amount (e.g., 0138 3rd party provides payment amount to be authorized ($88.17) to user, in the prompt to confirm the transaction) of the camera recognition device of the merchant. (0137-0140, Fig. 17B)

Regarding Claim 5
Rodriguez teaches base claim 1. Rodriguez further teaches:
wherein the unique ID number of the camera recognition device is a shop ID number or a camera ID number (e.g., device ID of user's mobile phone/camera). (0061-0063, 0189, 0297)

Regarding Claim 6
Rodriguez teaches base claim 1. Rodriguez further teaches:
wherein the camera recognition device is provided with an NFC sensing area for payment transaction. (0183-0184, 0290)

Claim Rejections - 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (U.S. Patent Application Publication No. 2014/0244514 A1), hereafter Rodriguez, in view of Chen et al. (WO 2014/187272 A1), hereafter Chen.

Regarding Claim 7
Rodriguez teaches base claim 1. 
Although Rodriguez 0195 teaches notifications including warning lights, Rodriguez does not explicitly disclose applying such warning lights specifically to transaction completion events. However, Chen teaches:
wherein the camera recognition device is provided with a warning light for indicating whether the payment transaction succeeds or not. (Page 4 of attached PDF)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Rodriguez's systems and methods for mobile payment transactions including the use of cameras to capture transaction information, by incorporating therein these teachings of Chen, in order to facilitate successful and user-friendly operation for the customer. See Rodriguez, 0002, 0195, Chen, pages 1-2, 4 of attached PDF. In addition, the combination is obvious as being a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
Faraci teaches mobile payment transactions involving a third-party payment processor/service, including the use of a camera to photograph the display of a cash register/POS, and the use of OCR, etc. to automatically recognize the payment amount of the transaction, wherein Faraci teaches the bulk or at least a very significant portion of the instant claims; 
Fernando, see Figs. 2A, 2B, 7 and 8 and description thereof, teaches two opposing cameras (screens/interfaces of a POS device or the like) to capture/display customer information and merchant information, respectively. 
Fredell teaches photographing a merchant ID on side of a POS/cash register and sending merchant ID and payment amount of transaction to transaction server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692 
/ERIC T WONG/Primary Examiner, Art Unit 3692